NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 27 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10058

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00153-APG-
                                                 CWH-1
  v.

IRENE LI,                                        MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                            Submitted April 15, 2015**
                             San Francisco, California

Before: SCHROEDER and N.R. SMITH, Circuit Judges and GLEASON,***
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
      Irene Li (“Li”) appeals her guilty plea to one count of conspiracy to commit

wire fraud in violation of 18 U.S.C. § 1349. Li was born in China and her native

language is Mandarin. She came to the United States in 1991, and has lived here

continuously ever since.

      Li’s plea agreement contained an appeal waiver. We enforce an appellate

waiver as long as two conditions are met: (1) “the language of the waiver

encompasses [the] right to appeal on the grounds raised;” and (2) “the waiver was

knowingly and voluntarily made.” United States v. Joyce, 357 F.3d 921, 922 (9th

Cir. 2004). Both of these conditions are met in Li’s case. We lack jurisdiction to

hear an appeal when there is a valid appellate waiver in the plea agreement. United

States v. Vences, 169 F.3d 611, 613 (9th Cir. 1999). Accordingly, we must dismiss

Li’s appeal for lack of jurisdiction.

      Li argues that her guilty plea was invalid and the waiver unenforceable

principally because of interpretation problems. She claims (1) she was denied her

Sixth Amendment right to counsel due to her inability to communicate with her

lawyer; and (2) her plea was not voluntarily or knowingly entered because she did

not understand her interpreter or understand how the American legal system

worked.




                                         2
      Li has not demonstrated that she was unable to communicate with her lawyer

despite the use of an interpreter. On the contrary, both Li and her lawyer

responded to questioning from the district court by saying they were able to

understand each other and communicate.

      At the time of entering her plea, Li repeatedly affirmed that she understood

the nature of the charges against her and understood the nature of the rights she

was waiving. We afford a strong presumption of veracity to statements made by a

defendant at a guilty plea hearing. See United States v. Ross, 511 F.3d 1233, 1236

(9th Cir. 2008). Thus, given her contemporaneous statements regarding her

comprehension of the plea, Li has not demonstrated that her plea was involuntary

or unknowing.

      DISMISSED.




                                          3